

115 HR 1755 IH: Tar Sands Tax Loophole Elimination Act
U.S. House of Representatives
2017-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1755IN THE HOUSE OF REPRESENTATIVESMarch 28, 2017Mr. Blumenauer introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to clarify that products derived from tar sands are
			 crude oil for purposes of the Federal excise tax on petroleum, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Tar Sands Tax Loophole Elimination Act. 2.Clarification of tar sands as crude oil for excise tax purposes (a)In generalParagraph (1) of section 4612(a) of the Internal Revenue Code of 1986 is amended to read as follows:
				
 (1)Crude oilThe term crude oil includes crude oil condensates, natural gasoline, any bitumen or bituminous mixture, any oil derived from a bitumen or bituminous mixture (including oil derived from tar sands), and any oil derived from kerogen-bearing sources (including oil derived from oil shale)..
 (b)Regulatory authority To address other types of crude oil and petroleum productsSubsection (a) of section 4612 of such Code is amended by adding at the end the following new paragraph:
				
 (10)Regulatory authority to address other types of crude oil and petroleum productsUnder such regulations as the Secretary may prescribe, the Secretary may include as crude oil or as a petroleum product subject to tax under section 4611, any fuel feedstock or finished fuel product customarily transported by pipeline, vessel, railcar, or tanker truck if the Secretary determines that—
 (A)the classification of such fuel feedstock or finished fuel product is consistent with the definition of oil under the Oil Pollution Act of 1990, and
 (B)such fuel feedstock or finished fuel product is produced in sufficient commercial quantities as to pose a significant risk of hazard in the event of a discharge..
 (c)Technical amendmentParagraph (2) of section 4612(a) of such Code is amended by striking from a well located. (d)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act.
			